Citation Nr: 0029744	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-04 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right foot fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a low back 
condition including as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1973.  

This matter arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied an increased evaluation 
for the veteran's service-connected right foot disability.  
In a November 1999 decision, the RO also denied service 
connection for a low back disability, including as secondary 
to the service-connected right foot condition.  The veteran 
filed a timely appeal, and the case was referred to the Board 
of Veterans' Appeals (Board) for resolution.

The veteran has stated that his service-connected condition 
has greatly affected his ability to work and it appears that 
he is contending that his service-connected right foot 
condition precludes him from gainful employment.  As such, 
this contention is referred to the RO for all appropriate 
action to include clarification as to whether the veteran is 
raising a claim for a total rating based on individual 
unemployability due to service-connected disability.  


REMAND

VA is obligated under 38 U.S.C. § 5107 to assist the claimant 
in developing the facts pertinent to the claim.  Recent 
legislation has modified this statute and that modification 
significantly impacts the VA's handling of claims for service 
connection.  On October 30, 2000, the President signed into 
law a bill containing the "McCain Amendment."  This provision 
rewrites 38 U.S.C. § 5107, to eliminate the requirement that 
a claim be well grounded before the VA had a duty to assist.  
The change effectively amplifies the duty to assist.  Such 
assistance shall include requesting information and providing 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  The VA may decide a 
claim without providing assistance under this subsection when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  When a service-connected disability 
aggravates, but is not the proximate cause of, a nonservice-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran has submitted opinions 
regarding his back disability from David J. Hayes, M.D., of 
the Annville Medical Clinic.  Dr. Hayes has indicated that he 
believes the back condition could be related to the service-
connected foot condition, and that the conditions cause the 
veteran to be disabled from work.  Dr. Hays has also 
indicated that the veteran had been seen at the Annville 
Medial Clinic since 1991.  The Board believes that a review 
of Dr. Hayes records relating to treatment of the veteran 
could prove helpful in the assessment of his opinion and of 
the claim in general.  

With regard to the veteran's service-connected right foot 
condition, it is noted that the record is replete with 
extensive reports of outpatient visits for refills of 
medication.  However, the veteran has not undergone an 
examination of the foot in over three years.  Although the 
Board recognizes that the record contains many references to 
subsequent outpatient visits, it concludes that the record, 
as far as findings relating to the rating factors of the 
condition, is stale.  The duty to assist includes the conduct 
of a thorough and comprehensive medical examination and the 
securing of pertinent private and VA medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination. Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. App 
629 (1992)).  The Board believes more recent evidence would 
provide a more accurate basis upon which to make an 
assessment of the veteran's current service-connected 
disability.  Thus, it concludes that a thorough VA 
examination could be helpful in evaluating the current status 
of the veteran's service-connected foot.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board is of the opinion that it would be 
helpful if the additional VA examination addressed these 
criteria.

Thus, in view of the VA's duty to assist as recently defined, 
the Board finds that consideration on the merits at this time 
prior to RO review and development could result in prejudice 
to the veteran.  As such, in light of the McCain amendment, 
and in light of the need for additional relevant medical 
evidence, the Board believes that further development would 
be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain release forms to request records 
of his treatment from Dr. Hayes since 
1991 and not already of record.  
Treatment records for Dr. Hayes should be 
requested by the RO and associated with 
the record.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected right foot 
disability.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include all relevant tests and X-rays.  
The examiner must note the presence or 
absence of arthritis of the right foot.  
The examination must include measurements 
of the ranges of motion of the right foot 
in degrees.  The examiner should be asked 
to determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected foot disability; and, 
if feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain in the foot could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should indicate 
whether the veteran's service-connected 
residuals of a right foot fracture is 
manifested by either severe incomplete 
paralysis or complete paralysis of the 
musculocutaneous nerve (superficial 
peroneal).  The examiner should express 
an opinion as to the overall degree of 
impairment due to the veteran's service-
connected right foot disorder indicating 
whether it is less than moderate, 
moderate, moderately severe, or severe.  
Finally, the examiner should express an 
opinion as to the degree of industrial 
impairment caused by the veteran's 
service-connected right foot disorder.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

4.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for residuals of a 
right foot disability with consideration 
of DeLuca, supra, as well as the issue of 
entitlement to service connection for a 
low back condition secondary to the foot 
disorder.  If any benefit sought remains 
denied, the veteran and his 
representative, should then be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



- 7 -


